     Case 2:20-cv-01621-TLN-CKD Document 19 Filed 11/10/20 Page 1 of 3


 1   SERENA M. WARNER, S.B. #264799
       Email: swarner@akk-law.com
 2   JOHN A. WHITESIDES, S.B. #125611
 3     Email: jwhitesides@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants COUNTY OF YOLO (also sued as “YOLO COUNTY CHILD
 8   WELFARE SERVICES” and [perhaps] “YOLO COUNTY OMBUDSMAN”), JESUS LEYVA,
     MARISSA GREEN, APRIL GODWIN, SALAAM SHABAZZ, CATE GIACOPUZZI-ROTZ,
 9
     REBEKAH HEINENBERGER, AMANDA EKMAN, JENNIE PETTET, CORI CHAPIN,
10   ALEXANDRIA NELSON, BREANNA KRAFT, VALERIE ZELLER, KARLEEN JAKOWSKI
     (erroneously spelled “JACKOWSKI”), MEGHAN MORRIS, ERICA JIMENEZ, GINA
11   SHABAZZ, CHRISTINA MACIEL, JOSEFINA ELLIOTT, JEN MAGEE, and GARY SANDY,
12   CITY OF WOODLAND (sued as “WOODLAND POLICE DEPARTMENT” and as KEN
     HIATT, in his official capacity), OFFICER JOSETTE FAIR, SGT. GREGORY ELLIOTT, SGT.
13   STEPHEN GUTHRIE, CORPORAL JEFFREY MOE
14
15                                  UNITED STATES DISTRICT COURT

16                                 EASTERN DISTRICT OF CALIFORNIA

17
     SHANA SENEKA,                                 )   Case No.: 2:20-cv-01621-TLN-CKD
18
                                                   )
19                                   Plaintiff,    )   STIPULATION AND ORDER
                                                   )   EXTENDING HEARING DATE ON
20                           vs.                   )   DEFENDANTS’ MOTIONS TO DISMISS
21                                                 )   PLAINTIFF’S FIRST AMENDED
     COUNTY OF YOLO, et al.                        )   COMPLAINT [Rule 12(b)(6)]
22                                                 )
                                     Defendants.   )   Date:       December 9, 2020
23                                                 )   Time:       10:00AM
24                                                 )   Ctrm.       24
                                                   )   Honorable Carolyn K. Delaney
25                                                 )
26           Plaintiff SHANA SENEKA and Defendants COUNTY OF YOLO, MARISSA GREEN,
27   APRIL     GODWIN,        SALAAM        SHABAZZ,   CATE   GIACOPUZZI-ROTZ,        REBEKAH
28   HEINENBERGER, AMANDA EKMAN, JENNIE PETTET, CORI CHAPIN, ALEXANDRIA

                                                   -1-
         STIPULATION AND [PROPOSED] ORDER EXTENDING HEARING DATE ON COUNTY
          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 2:20-cv-01621-TLN-CKD Document 19 Filed 11/10/20 Page 2 of 3


 1   NELSON, BREANNA KRAFT, VALERIE ZELLER, KARLEEN JAKOWSKI, MEGHAN
 2   MORRIS, ERICA JIMENEZ, GINA SHABAZZ, CHRISTINA MACIEL, JOSEFINA ELLIOTT,
 3   JEN MAGEE, and GARY SANDY (hereinafter “County Defendants”), Defendants CITY OF
 4   WOODLAND, OFFICER JOSETTE FAIR, SGT. GREGORY ELLIOTT, SGT. STEPHEN
 5   GUTHRIE, and CORPORAL JEFFREY MOE (hereinafter “City Defendants”), and Defendants
 6   State of California Department of Social Services and the Office of the Foster Care Ombudsperson
 7   (hereinafter “State Defendants”) hereby stipulate as follows:
 8           WHEREAS County Defendants, City Defendants, and State Defendants each filed a
 9   motion to dismiss Plaintiff Seneka’s First Amended Complaint, all three of which are currently set
10   for December 9, 2020 at 10am in Courtroom 24;
11           WHEREAS Plaintiff Seneka requested additional time to respond to the motions due to
12   recent illness;
13           WHEREAS these Defendants are amenable to an extension of time to respond if the
14   hearing date is continued as well;
15           WHEREAS a scheduling conference in this case is already scheduled for January 13, 2021;
16           Plaintiff, County Defendants, City Defendants, and State Defendants stipulate, with this
17   Court’s permission, to continue the hearings on the three motions to dismiss to January 13, 2021.
18           SO STIPULATED.
19     Dated: November 10, 2020                         ANGELO, KILDAY & KILDUFF, LLP
20
21                                                      By:__/s/ Serena M. Warner______________
                                                           SERENA M. WARNER
22                                                         JOHN A. WHITESIDES
                                                           Attorneys for Defendants
23
24                                                          STATE OF CALIFORNIA

25     Dated: Nov. 6, 2020
                                                        By: _/s/ Lisa Tillman________________
26
                                                           LISA TILLMAN
27                                                         Attorneys for Defendants California
                                                           Department of Social Services and
28                                                         California Office of the Foster Care
                                                           Ombudsperson
                                                     -2-
         STIPULATION AND [PROPOSED] ORDER EXTENDING HEARING DATE ON COUNTY
          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 2:20-cv-01621-TLN-CKD Document 19 Filed 11/10/20 Page 3 of 3


 1
 2
       Dated: Nov. 6, 2020
 3                                           By: ___/s/ Shana Seneka________________
 4                                              Shana Seneka, Plaintiff
                                                In Propria Persona
 5
 6
                                       ORDER
 7
     IT IS SO ORDERED.
 8
 9   Dated: November 10, 2020
10                                        _____________________________________
                                          CAROLYN K. DELANEY
11                                        UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -3-
        STIPULATION AND [PROPOSED] ORDER EXTENDING HEARING DATE ON COUNTY
         DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
